DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of application 15/644,560 filed 7/7/17 now US Patent No 10417245 which has provisional application 62457654.

Drawings
The drawings filed 24 July 2019 have been reviewed and accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 February 2021; 4 August 2020; 8 June 2020; and 24 July 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No 2016/0033946 to Zhu et al (hereafter Zhu) in view of the article “Event Stream Processing with Out-of-Order Data Arrival” to Li et al (hereafter Li).

Referring to claim 20, Zhu discloses a building management system comprising:
one or more memory devices configured to store instructions thereon; and
one or more processors configured to execute the instructions to:
receive a plurality of data samples from as the building equipment generates the plurality of data samples, each of the data samples comprising a 
assign, as the plurality of data samples are received from the building equipment, a sample state to each data sample based on the data value of each of the plurality of data samples (see [0021]; [0025] – determining if the statistic is outside of an acceptable operating level; using color coding to indicate status);
generate, as the plurality of data samples are received from the building equipment, one or more events based on the timestamp of each data sample and the sample state assigned to each data sample, each of the events comprising a start time, an end time [duration times – a duration has a start time and end time], and an event state (see [0022]; [0030]; [0031]; [0036]-[0038]; and [0040]); and
generate, as the plurality of data samples are received from the building equipment, an eventseries comprising one or more generated events [creating a timeline] (see [0022]; [0030]; [0031]; [0036]-[0038]; and [0040]).
Zhu fails to explicitly disclose the further limitation of updating the eventseries.  Li discloses updating the eventseries (see Section 2.2.1; Section 4.1; and Section 4.2).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to update the eventseries of Zhu in the manner taught by Li. One would have been motivated to do so in order to efficiently handle out-of-order events which are not uncommon and require the updating of the series.

Allowable Subject Matter
Claims 1-19 contain allowable subject matter. 
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Zhu, Pasupathy and Li fail to explicitly teach each of the limitations of receive a plurality of data samples, each of the plurality of data samples comprising a data value and a timestamp, the plurality of data samples generated by building equipment; assign a sample state to each of the plurality of data samples based on the data value of each of the plurality of data samples; generate one or more events based on the timestamp of each of the plurality of data samples and the sample state assigned to each of the plurality of data samples, each of the one or more events comprising a start time, an end time, and an event state; generate an eventseries comprising the one or more events; receive a particular data sample after generating the eventseries, the particular data sample comprising a particular data value and a particular timestamp, the particular data sample generated by the building equipment; and perform at least one of extending a last event of the eventseries or generating a new last event of the eventseries based on the particular data sample found in independent claims 1 and 14.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167